—Case held, decision reserved and matter remitted to Erie County Family Court for further proceedings in accordance with the following Memorandum: Although Family Court stated the reasons for its determination on the record, the order of disposition does not comply with Family Court Act § 754 (2) because it does not set forth "the court’s reasons for the particular disposition.” The requirement of the statute is mandatory (Matter of Tynisah S., 201 AD2d 958), requiring remittitur for amendment of the order to comply with the statutory mandate (see, Matter of Robert U., 189 AD2d 1014, Iv denied 82 NY2d 653, appeal dismissed 82 NY2d 748). (Appeal from Order of Erie County Family Court, Townsend, J. — Person In Need of Supervision.) Present — Pine, J. P., Wesley, Callahan, Davis and Boehm, JJ.